Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first stabilizer” and the “second stabilizer”, the “proximal brim” must be shown or the feature(s) canceled from the claim(s).  It appears these features may just not have been labeled.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  
The drawings are objected to because photographs are not permitted and (see for example figures 40A-C).  Please submit proper drawings of the photographed figures.  See MPEP 608.02V(b):  “Photographs.— (1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (2013/0123940A1) in view of Alley (2014/0121783A1).

In regard to claim 1, Hurley teaches a transfemoral level prosthetic socket apparatus for attaching a prosthetic to a limb of a user comprising: 
a first stabilizer unit 4 having a first proximal end and a first distal end first end and adapted to be perpendicularly positioned near an adductor muscle group of said user (fig 1, perpendicular to the thigh, at least a portion is near an adductor muscle group); 
a second stabilizer unit 6 having a second proximal end and a second distal end and adapted to be perpendicularly positioned between a hamstring and a lateral quadriceps of said user;  (fig 1, perpendicular to the thigh; at least a portion is between the hamstring and lateral quadricep)
a proximal brim 40 made of a complaint material [0188: flexible inner 44 part of 22 as shown in fig 4) spanning from said first proximal end of said first stabilizer to said second proximal end of said second stabilizer and adapted to support said limb (fig 4; [0147]); 
a first adjustable member 1 [0185: telescoping] having a length located opposite of said proximal brim (below the proximal brim and therefore opposite) and spanning from said first proximal end of said first stabilizer 4 to said second proximal end of said second stabilizer 6 wherein said length is adjustable (extends between proximal end of both 3 and 6 with a telescoping length as shown in fig 1; [0185]); 
and a second adjustable member 2 having a first end attached to said first stabilizer 3, a second end attached to said second stabilizer 6 (fig 1), and a length attached to said floating member wherein said second adjustable member is adapted to be adjustable in length. [0185: telescoping; fig 1; see set screws 9 to adjust length].
However, Hurley does not teach a floating member.
Alley teaches a floating member 5 (fig 20) having a third proximal end and a third distal end perpendicularly positioned between said first stabilizer and said second stabilizer opposite and below said proximal brim and adapted capture and control said limb within said socket. (As shown in figure 20, 5 is placed between two stabilizers and therefore would be placed in this configuration with the stabilizers of Hurley which is below the proximal brim and opposite a portion of the proximal brim)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Alley’s floating member with the invention of Hurley because the paddles are configured to correct or stabilize the body [0115].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774